                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

MICHAEL KENNEDY, #1516203,                  §
                                            §
      Petitioner,                           §
                                            §
v.                                          §    Case No. 6:21-cv-106-JDK-KNM
                                            §
DIRECTOR, TDCJ-CID,                         §
                                            §
      Respondent.                           §

           ORDER ADOPTING REPORT AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE
       Petitioner Michael Kennedy, a Texas Department of Criminal Justice inmate

 proceeding pro se, filed this federal petition for a writ of habeas corpus pursuant to

 28 U.S.C. § 2254. The petition was referred to United States Magistrate Judge K.

 Nicole Mitchell for findings of fact, conclusions of law, and recommendations for

 disposition.

       On March 17, 2021, Judge Mitchell issued a Report and Recommendation

 recommending that the Court deny the petition and dismiss the case without

 prejudice due to Petitioner’s failure to satisfy sanctions previously imposed upon him.

 Docket No. 4. Petitioner objected. Docket No. 8.

       Where a party objects within fourteen days of service of the Report and

 Recommendation, the Court reviews the objected-to findings and conclusions of the

 Magistrate Judge de novo. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the

 Court examines the entire record and makes an independent assessment under the

 law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en



                                           1
banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the

time to file objections from ten to fourteen days).

         Petitioner’s objections in this case assert that the Magistrate Judge’s Report

and Recommendation is “void and insufficient,” but are otherwise devoted to

arguments regarding the merits of his petition and have no bearing on the correctness

or legality of the Magistrate Judge’s analysis or recommendation. Docket No. 8 at 1.

The objections thus fail to satisfy the requirement that “[p]arties filing objections

must specifically identify those findings [to which they object]. Frivolous, conclusive

or general objections need not be considered by the district court.”         Nettles v.

Wainwright, 677 F.2d 404, 410 n.8 (5th Cir. 1982) (en banc), overruled on other

grounds by Douglass, 79 F.3d at 1428–29.

         Having conducted a de novo review of the Report and the record in this case,

the Court has determined that the Report of the United States Magistrate Judge is

correct, and Petitioner’s objections are without merit.          The Court therefore

OVERRULES Petitioner’s objections (Docket No. 8) and ADOPTS the Report and

Recommendation of the Magistrate Judge (Docket No. 4) as the opinion of the District

Court.     Petitioner’s petition for habeas corpus is hereby DISMISSED without

prejudice for failure to satisfy previously imposed sanctions. Further, the Court

DENIES a certificate of appealability.

            So ORDERED and SIGNED this 6th day of May, 2021.



                                                ___________________________________
                                                JEREMY D. KERNODLE
                                                UNITED STATES DISTRICT JUDGE


                                            2
